DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of claim 1, it is suggested that “formed in a tailgate which is opened or closed rearward of a vehicle or to release…” be changed to --formed in a tailgate, in which the tail gate is opened or closed rearward of a vehicle, or the tailgate latch assembly is configured to release…--, for clarity. 
	In claim 1, both instances of “supported resiliently” have not been adequately defined in the context of the claim language.  Further, it is unclear exactly what is meant by supported resiliently in a direction, as claimed. 
	In claim 1, in “after pushing a contact part”, it is unclear what element(s) is intended to do the pushing in the context of the claim language.
	In claim 1, the phrase “in such a manner… varies as the wheel gear rotates” is unclear and not fully understood in the context of the claimed invention. 
	In claim 8, “a maximum” has not been adequately defined in the context of the claim language. 
	Independent claim 12 has the same or similar 112 issues as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007024672A1 (DE ‘672).  As in claim 1, a tailgate latch assembly for a vehicle, wherein the tailgate latch assembly is configured to restrain a striker 2 formed in a tailgate which is opened or closed rearward of a vehicle or to release restraint of the striker (as conventional), the tailgate latch assembly comprising a claw 3 supported resiliently in a direction of releasing restraint of the striker in a housing (inherent to the design, as standardized in the art) and rotatable in a direction opposite to the direction of being supported resiliently when the striker enters; a pawl 4 supported resiliently in the housing and configured to restrain or release the claw; and what may at least be broadly considered a wheel gear (including 6) which is rotatable by a drive motor (inherent) and configured to release restraint of the claw by rotating the pawl after pushing a contact part formed on one side of the pawl by an operation part 62 formed on one side of the wheel gear, wherein an outer side face of the operation part is formed in such a manner that distance from the center of the wheel gear to a contact point of the operation part varies as the wheel gear rotates.  As in claim 2, the outer side face of the operation part is formed in such a manner that the distance from the center of the wheel gear to the contact point of the operation part increases as the wheel gear further rotates.  As in claim 3, the outer side face of the operation part is formed in such a manner that an increase rate of the distance from the center of the wheel gear to the contact point of the operation part decreases as the wheel gear further rotates.  As in claim 4, the outer side face of the operation part is formed into an involute curve with respect to the center of the wheel gear.  As in claim 5, the operation part is formed only in a partial section of the wheel gear.  As in claim 6, one side face of the wheel gear is formed with a stopper 64 for stopping rotation of the pawl at a time when the pawl is separated from the claw and a bottom face of the pawl is formed with a catching ledge to be caught by the stopper.  As in claim 7, when the pawl is separated from the claw, the catching ledge is caught by the stopper so that rotation of the pawl is stopped.  As in claim 8, the catching ledge is formed to be caught by the stopper when the distance from the center of the wheel gear to the contact point of the operation part becomes, as best understood, a maximum.  As in claim 9, the operation part and the stopper are formed at different distances from a surface of the wheel gear on one side face of the wheel gear.  
Claims 12-17 are rejected using the same or similar reasoning as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007024672A1 (DE ‘672).
Regarding these claims, DE ‘672 does not explicitly teach 
a switch for detecting separation of the pawl from the claw is installed and wherein the tailgate latch assembly further comprises a detection plate for operating the switch at a time when the pawl is separated from the claw; and the detection plate is configured to be operated by an end of the pawl.  However, the examiner serves Official Notice that such structure is generally old and well known in the art of mechanical locking and/latching devices, particularly in vehicle latches/locks, for the purpose of providing effective detection means for determining the current status of the latch/lock, or location of its components.  It would have been obvious at the time of the effective filing date of the invention to have modified the device of DE ‘672 in this way, for the purpose of providing effective detection means for determining the current status of the latch/lock, or location of its components.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675